Buchanan, J.
A final account of administration of the late William St. John Elliott, administrator of Henry L. Conner’s estate, was rendered by said Elliott’s widow, defendant herein. This account was rendered, after Mr. Elliott’s death, to the court which had appointed him administrator, and must have been notified to the widow and heirs of Conner., for they all filed oppositions to the account. The widow Conner, on behalf of herself and a minor daughter, specially opposed certain items of the account, and prayed that the administrator might be charged with the value of a gin house and of a large quantity of cotton belonging to Conner’s estate, which were consumed by fire during Elliott’s administration, and which, at the time of being so destroyed, were not insured. Three of the heirs of Conner, one of whom was Mrs. Castillo, plaintiff herein, filed general oppositions to the said final account of administration, requiring strict proof of the several items of said account, but did not seek to charge the administrator, as their mother had done, with the value of the gin house and cotton burnt. The parties went to trial upon these issues, and a judgment was rendered on the 20th December, 1855, which fixed the balance of account due at that date to the present plaintiff, as one of the heirs of Henry L. Conner, by the administrator (or rather by the estate of the administrator,) at two thousand six hundred and seventy-nine dollars and eight cents. That judgment was not appealed from, and is not now appealable. But the plaintiff has brought the present action, by petition filed the 2d October, 1856, against the defendant, as representative of William Si. John Elliott, for the sum of three thousand five hundred dollars for damages sustained by plaintiff as one of the heirs of Conner’s estate, by the burning of the gin house and cotton above mentioned. The defendant plead, in bar of this action, the judgment of the 25th December, 1855, upon the final account of Elliott’s administration, rendered by his widow. And wo think the plea well taken.
That judgment liquidated the account between the deceased administrator and *364tlie lieirs, and. particularly the balance due by tlie former to this plaintiff. The claim which forms the object of the present suit, has not arisen since that judgment ; and plaintiff does not allege that it was unknown to her when she filed her opposition to the account. Nor could she do so. Por this very claim was the subject of an opposition which had been previously filed by her mother and coheir ; although it formed no part of her own opposition.
Judgment affirmed, with costs.